Citation Nr: 1144683	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-29 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the Veteran's claim of entitlement to service connection for a back condition.  This issue was remanded in June 2010 for further development, and now returns again before the Board.




FINDINGS OF FACT

The preponderance of the evidence of record is against a finding that the Veteran's current back disability is related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the Veteran's active duty military service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In letters dated in March 2007 and June 2010, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records and private medical records have been obtained.  The Veteran was provided a VA examination in September 2010.  Since the existing record is sufficient to decide these claims, further examination is not needed.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran contends that service connection is warranted for a back disability.  Specifically, the Veteran contends that he incurred a chronic back injury in service in 1992, which has persisted to the present day and resulted in a significant residual back disability.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

In each case where a Veteran is seeking service-connection, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) . 

In Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters. Specifically, the Federal Circuit commented that such instances include lay evidence may be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.   Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 . 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 . 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 .

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a back disability.  In this regard, the Board finds that the preponderance of the evidence of record indicates that the Veteran's current back disability is not related to service.

Reviewing the relevant evidence of record, a January 1992 report of emergency care and treatment indicated that the Veteran reported pain to his right low back for two days, and that he had originally injured his back on December 28, 1991, when wrestling.  He reported a constant sharp pain in the right lumbar area.  The Veteran was diagnosed with a lower back strain, and incidental notice was taken of minor scoliosis to T2-T7.  The Veteran was prescribed medication.  The Veteran was seen again on January 27, 1992, with complaints of continued back pain, and prescribed additional medication.

A September 1993 report of periodic medical examination found the Veteran's spine to be normal.  A September 1993 report of medical history shows no complaints of back pain.  The Veteran's separation examination dated March 1994 shows no complaints of, or treatment for, any back disability, and the Veteran's spine at that time was specifically found to be normal, although the Veteran's report of medical history may have indicated that the Veteran reported recurrent back pain.

Private medical records show that the Veteran underwent physical therapy several times in 2006 and 2007 to help him recover from two back surgeries in 2006, and to help with his foot drop incurred as a result of surgery.

A private medical record dated February 6, 2006, indicates that the Veteran reported he was well until approximately 7 weeks prior, when he developed back pain after bending forward to pick up his daughter.  He reported a five week onset of severe right leg pain.  He now reported left sided back pain, numbness, and tingling involving the right leg.  Examination revealed a large right L4-1 disc herniation with right S1 radiculopathy.  The Veteran was recommended to have surgery to help repair this condition.

Private records show that the Veteran underwent a right L4-S1 discectomy on February 15, 2006, for a very large disc herniation.  The Veteran underwent a further lumbar discectomy on November 14, 2006, as his disc herniation had recurred since the previous surgery.  Subsequent records show that the Veteran sustained a foot drop as a result of this surgery.  The Veteran again underwent surgery in March 2008 in an attempt to resolve his foot drop.

A letter from a neighbor dated April 2007 indicates that she remembered the Veteran having back pain in the spring/early summer of 1993, and that the Veteran had continued with back problems since that time.

The Veteran received a VA examination in September 2010.  At that time, the Veteran reported his history of hurting his back in service while wrestling.  He reported that after his discharge, he went to work for Southern States as a loader/unloader of rails cars and trucks, which required him to physically lift 50 pound feed bags.  The Veteran was provided with a back brace during lifting and stated that he used it.  He reported that his back completely went out in November 2005 when he picked up his infant daughter.  He noted several surgeries in 2006 to resolve this issue, which resulted in a foot drop.  

Upon examination, the Veteran was found to have pain with motion on the right and left side of his spine.  The Veteran's spine had flexion to 70 degrees, extension to 20 degrees, and right and left lateral rotation and flexion to 25 degrees.  An X-ray of the Veteran's lumbar spine found spondylosis at L5-S1, with mild loss of disc space.  The Veteran was diagnosed with lumbar spondylosis with previous surgery for L4-S1 discectomy and residual right mild foot drop.  After a review of the Veteran's claim file and all relevant evidence of record, the examiner found that, in his opinion, the Veteran's current back condition was unrelated to service, and his inservice incident of acute back pain.  In support of this opinion, the examiner noted that while the Veteran was treated in service in January 1992 for back pain, further service records show no complaints of back pain, and a September 1993 and March 1994 report of service examination both found the Veteran to have no lumbar spine complaint.  The examiner also noted that there was no medical evidence showing a continuity of care for a lumbar spine condition from the Veteran's separation until 2006.  Further, the examiner also noted that the Veteran had nonmilitary risk factors for developing his back condition, including working for Southern States requiring him to load trucks with heavy objects.

Thus, while the Board has considered evidence such as the Veteran's statements indicating a back problem since service, a March 1994 report of medical history which indicated that the Veteran reported recurrent back pain, and an April 2007 letter from the Veteran's neighbor, the Board finds, considering all evidence of record, that the preponderance of the evidence of record indicates that the Veteran's current back condition is not related to service.  In support of this finding, the Board notes that the majority of the Veteran's service records post injury in January 1992 show no complaints of, or treatment for, any back injury, that no medical evidence has been presented which indicates that the Veteran had any treatment for a back disability from his separation until 2006, 12 years after the Veteran's separation from service, that the Veteran has a post service history of heavy lifting, and that the report of the Veteran's September 2010 VA examination report found it less likely than not that the Veteran's current back disability was related to service.  The Board finds this opinion particularly probative and credible since it was provided by a VA examiner after a thorough review of the Veteran's claims file and a thorough examination of the Veteran, and the examiner supports his opinion with citation to the evidence of record.


The Board also finds probative the lack of any medical treatment from the Veteran's separation from service, until 2006, when the Veteran's own statements in those medical records indicates that he did not feel he had any problems with back pain until 2006.  The Board finds this evidence does tend to indicate, with a lack of continuity of care, that the Veteran's current back disability is not related to his in service acute back injury.

The Board has considered the April 2007 statement from the Veteran's neighbor, who indicated that she remembered the Veteran having back pain in the spring/early summer of 1993, and that the Veteran had continued with back problems since that time.  While this person is competent to testify that the Veteran appeared to conduct himself as if he had back pain, the question of whether the Veteran's current back disability is related to service is a medical question she is not, as a lay person, competent to testify to.  The Board again notes that the Veteran did have a documented back injury in service in 1992, which residuals this person may have witnessed, however, the medical evidence of record indicates that his current back disability is not related to that in service injury.

The Board has also considered the fact that the Veteran appears to have reported in March 1994 in service that he suffered from recurrent low back pain.  While the Board has considered this evidence, the Board finds that the fact that the remainder of the Veteran's service treatment records, to include his report of separation examination, show no complaints of, treatment for, or diagnosis of, any back disability, is more probative evidence of a lack of continuity of symptomatology since service.

The Board also does not dispute the Veteran's statements that he feels he has had back pain since service.  However, as to the etiology of the Veteran's current back disability, the Board finds more probative the opinion of a VA examiner, as he is a medical professional and based his opinion on the medical evidence of record as well as an examination of the Veteran.

Thus, the Board finds that the preponderance of the evidence of record is against a grant of service connection for a back disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


